DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The response filed on November 2, 2021 is acknowledged.
	
Claim Objections
Applicant is advised that should claim 15 be found allowable, claim 27 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-19, 25-30 and 36-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams (US 2007/0251706).
With respect to claim 15, Williams discloses a fixed firefighting system (Figs. 1-9) for industrial tanks (T), comprising: 
two connected nozzles (HFT and LFT), each nozzle structured to (capable of) project aerated foam in substantially focused streams and in roughly opposing directions; 
the two connected nozzles attached downstream of, and in fluid communication with an ambient air aeration chamber (at AV and FP); 
a third centrally directed nozzle (LF) structured to (capable of) project aerated foam, located and structured in combination with the two connected nozzles to discharge a substantially focused stream toward a center of an industrial tank; 
a stream shaper (unique opening of LF) located in a cylindrical tip portion of the third centrally directed nozzle; and 
the three nozzles structured for fixed attachment proximate a wall surface of the industrial tank.
With respect to claim 16 and 37, Williams discloses wherein the third centrally directed nozzle is structured to project in a horizontal direction plus or minus 30 degrees (Fig. 6).


With respect to claim 18 and 29, Williams discloses wherein each of the two connected nozzles are structured to project in directly opposite directions plus or minus 15 degrees (Fig. 6).
With respect to claim 19 and 30, Williams discloses wherein the third centrally directed nozzle is structured to project toward a center of the industrial tank plus or minus 30 degrees (Fig. 6).
With respect to claim 25 and 36, Williams discloses the system further including a riser (P) for communicating water and foam concentrate, attached to, and in fluid communication with the two connected nozzles and the third centrally directed nozzle.
With respect to claim 26 and 38, Williams discloses a fixed firefighting system for industrial tanks (T), comprising: a plurality of systems (at least two shown in Fig. 5A), wherein each of the plurality of systems are attached proximate the wall surface of the industrial tank.
With respect to claim 27, Williams discloses a fixed firefighting system (Figs. 1-9) for large industrial tanks (T), comprising: 
two connected nozzles (HFT and LFT), each nozzle structured to (capable of) project aerated foam roughly horizontal and in rough opposing directions; 
the two connected nozzles attached downstream of, and in fluid communication with an ambient air aeration chamber (at AV and FP); 

a stream shaper (unique opening of LF) located in a cylindrical tip portion of the third centrally directed nozzle; and 
the three nozzles structured for fixed attachment proximate a wall surface of the industrial tank.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 20-24 and 31-35 are rejected under 35 U.S.C. 103 as being unpatentable over Williams.
With respect to claims 20, 21, 31 and 32, Williams discloses the fixed firefighting system as in claims 15 and 27 except for wherein each of the two connected nozzles are structured to (capable of) project aerated foam of between 100 gallons per minute (gpm) and 1000 gpm (claims 20 and 31) and wherein the third centrally directed nozzle is structured to project aerated foam of between 100 gallons per minute (gpm) and 1000 gpm (claims 21 and 32).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the opening size and pressure of the fluids, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 22 and 33, Williams discloses the fixed firefighting system as in claims 15 and 27 except for wherein the third centrally directed nozzle is structured to project such that at least 60% of the foam discharge remains within a 20 degree cone around a third discharge axis.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the opening size and shape and pressure of the fluids, since the claimed values are merely an optimum or workable 
With respect to claims 23, 24, 34 and 35, Williams discloses the fixed firefighting system as in claims 15 and 27 except for wherein the ambient air aeration chamber is structured to produce aerated foam with an expansion ratio of between 2-to-1 and 8-to-1 (claims 23 and 34) and wherein the ambient air aeration chamber is structured to produce aerated foam with an expansion ratio of between 3-to-1 and 5-to-1 (claims 24 and 35).
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to change the size and shape of the chamber and pressure of the fluids, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Response to Arguments
The previous presented double patenting rejections are hereby withdrawn in view of the approved Terminal Disclaimer filed on November 2, 2021.
With respect to claim objection, the objection is withdrawn in view of Applicant persuasive argument. See page 7 of Applicant’s response dated November 2, 2021. 
Applicant's arguments filed on November 2, 2021 have been fully considered but they are not persuasive. Applicant argues that William's nozzles HFT, LFT and LF are .
Applicant also argues that William's two connected nozzles HFT and LFT are not attached downstream of, and in fluid communication with an ambient air aeration chamber. The Examiner respectfully disagrees. If the tank T is part of the fluid flow system, when the foam filled up tank T to a level that reaches the nozzles HFT and LFT, then, the nozzles HFT and LFT are attached downstream of, and in fluid communication with an ambient air aeration chamber.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        November 10, 2021